NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 14 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ERIC CHARLES RODNEY K’NAPP, AKA No. 18-16959
Eric C.R. K’napp,
                                    D.C. No. 2:17-cv-00742-KJM-
               Plaintiff-Appellant, CMK

 v.
                                                MEMORANDUM*
EDMUND G. BROWN, Jr.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                             Submitted June 11, 2019**

Before:      CANBY, GRABER, and MURGUIA, Circuit Judges.

      Eric Charles Rodney K’napp, aka Eric C.R. K’napp, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging federal

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo

questions of constitutional standing. Maya v. Centex Corp., 658 F.3d 1060, 1067


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2011). We may affirm on any ground supported by the record. Kwan v.

SanMedica Int’l, 854 F.3d 1088, 1093 (9th Cir. 2017). We affirm.

      The district court properly dismissed K’napp’s action on the ground that

K’napp lacked constitutional standing because K’napp failed to allege facts

sufficient to show that the threat to terminate K’napp’s single-cell accommodation

resulted in a concrete and particularized injury to K’napp. See Lujan v. Defenders

of Wildlife, 504 U.S. 555, 560-61 (1992) (setting forth elements of Article III

standing); Krottner v. Starbucks Corp., 628 F.3d 1139, 1143 (9th Cir. 2010)

(explaining that a “credible threat” of future harm may confer Article III standing

if it is “both real and immediate, not conjectural or hypothetical” (citation and

internal quotation marks omitted)).

      To the extent that K’napp attempted to state claims for damages under the

Americans with Disabilities Act or the Rehabilitation Act on the basis of past

events, the dismissal of these claims was proper because K’napp’s complaint did

not comply with Rule 8 of the Federal Rules of Civil Procedure. See Fed. R. Civ.

P. 8(a)(2) (requiring that a pleading contain “a short and plain statement of the

claim showing that the pleader is entitled to relief”); McHenry v. Renne, 84 F.3d

1172, 1178 (9th Cir. 1996) (explaining that a complaint must set forth simple,

concise, and direct averments indicating “which defendants are liable to plaintiffs

for which wrongs”).


                                          2                                    18-16959
      The district court did not abuse its discretion in denying K’napp’s motion for

reconsideration because K’napp failed to set forth any basis for relief. See Sch.

Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir.

1993) (setting forth standard of review and grounds for reconsideration under Fed.

R. Civ. P. 59(e) and 60(b)).

      AFFIRMED.




                                          3                                   18-16959